internal_revenue_service number release date index number ------------------- ---------------------------------------------- ------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-140881-09 date march legend employer --------------------------------------------------------- ---------------------------------------------- union a ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------ -------------------------------------------- -------------------------------------------------------------------------------- union b -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- date a date b date c dear -------------- -------------------------- -------------------------- -------------------------- this is in reply to the ruling_request dated date and subsequent correspondence which was submitted by your authorized representative based on the information submitted we understand the relevant facts to be as follows pursuant to collective bargaining agreements with union a and union b employer_provided group_health_plan coverage to eligible retired employees and their dependents employer became the subject of a bankruptcy proceeding under title of the united_states_code in connection with employer’s bankruptcy employer union a and union b renegotiated the retiree health benefits a veba trust was established plr-140881-09 to fund the renegotiated benefits employer is required to make ongoing contributions to the veba trust pursuant to a negotiated formula the plan and veba trust is administered by a board_of trustees the members of which are independent of employer employer continues to provide a group_health_plan to active employees currently employer provides former employees or their beneficiaries with medical dental and prescription drug coverage employer provides retiree benefits to a number of groups of retirees pursuant to various plans and collective bargaining agreements employer proposes to modify the current retiree benefits the proposal terminates the current retiree benefits and creates a veba that funds plans providing health benefits to employer’s retirees the veba is independent of employer and managed by a board_of trustees made up of retirees or representatives of retirees coverage under the proposal is less generous than pre-bankruptcy coverage provided by employer retiree contributions are higher and coverage under the plan differs from the coverage offered to active employees coverage is offered to retirees in lieu of cobra_continuation_coverage and available solely to individuals to whom an obligation to make cobra_continuation_coverage exists employer represents that the bankruptcy court issued an order approving the agreements between employer and union a and union b on date a that employer’s plan was terminated on date b and that the pbgc became the trustee of the plan on date c sec_35 provides an percent tax_credit for amounts paid_by an eligible_individual for qualified_health_insurance during eligible coverage months for coverage of the individual and qualifying family members through the end of under current law the credit i sec_65 percent beginning date sec_35 define sec_11 categories of health coverage that are qualified_health_insurance including coverage under a cobra_continuation_provision as defined in sec_9832 and through the end of coverage under an employee_benefit_plan funded by a veba as defined in sec_501 established pursuant to an order of a bankruptcy court sec_9832 defines a cobra_continuation_provision as sec_4980b other than subsection f insofar as it relates to pediatric vaccines part of subtitle b of title i of the employee_retirement_income_security_act_of_1974 other than section or title xxii of the public health service act under sec_35 an eligible_individual is not entitled to the health_coverage_tax_credit hctc for a month in which the eligible_individual has other specified coverage and is not entitled to the hctc with respect to a family_member for a month in which the family_member has other specified coverage sec_35 provides that a plan under which an employer pays or incurs at least percent of the cost of coverage is plr-140881-09 other specified coverage for any individual receiving coverage under the plan sec_35 also provides additional circumstances under which eligible alternative taa recipients are considered to have other specified coverage namely if the employer pays or incurs any portion of the cost of coverage under certain plans or if the eligible_alternative_taa_recipient is merely eligible for coverage under certain plans for which an employer pays or incurs at least percent of the cost of coverage sec_4980b requires group_health_plans with some exceptions to make cobra_continuation_coverage available to qualified beneficiaries in connection with the occurrence of qualifying events a bankruptcy proceeding under title of the united_states_code with respect to an employer that but for the cobra_continuation_coverage required under sec_4980b results in a loss of coverage for a retired employee or a spouse dependent_child or surviving_spouse of a retired employee is one of the qualifying events under sec_54_4980b-4 q a-1 c of the miscellaneous excise_tax regulations to lose coverage in this context means to cease to be covered under the same terms and conditions as in effect immediately before the qualifying_event sec_54_4980b-7 of the regulations sets forth the rules for how long a plan must make cobra_continuation_coverage available in connection with a qualifying_event that is the bankruptcy of the employer under q a-4 e of sec_54_4980b-7 a plan may be obligated to make cobra_continuation_coverage available to the retired employee until the retired employee’s death and in the case of any other qualified_beneficiary until the earlier of the qualified beneficiary’s death or the date that i sec_36 months after the retired employee’s death however under q a-1 of sec_54_4980b-7 the obligation to make cobra_continuation_coverage available can end on various earlier dates including the date that the employer ceases to provide a group_health_plan to any employee under q a-1 of sec_54_4980b-5 of the regulations the coverage that must be made available to a qualified_beneficiary is the same coverage that is made available to similarly situated noncobra beneficiaries under sec_4980b of the code a group_health_plan has the same meaning under sec_4980b as under sec_5000 under sec_5000 a group_health_plan is a plan of or contributed to by an employer or employee_organization to provide health care to one or more listed classes of individuals including current and former employees the plan was established by employer and union a and union b to provide health care to former employees of employer employer contributes to the plan the plan is clearly a group_health_plan within the meaning of sec_5000 and sec_4980b of the code plr-140881-09 there is nothing in the facts to indicate that any of the exceptions to the cobra_continuation_coverage requirements of sec_4980b applies to either the plan or to any other group_health_plan maintained by employer for any relevant period described in this ruling the benefits the retirees of union a and union b are receiving from the plan are different from the benefits they were receiving before those benefits were renegotiated any change in the terms or conditions under which benefits are provided constitutes a loss of coverage for purposes of the cobra_continuation_coverage requirements of sec_4980b accordingly the bankruptcy of employer is a qualifying_event for any union a or union b retiree who was receiving retiree coverage before the change in benefits occurred and for any spouse or dependent_child or surviving_spouse of such a retired employee receiving benefits under a group_health_plan of employer on the day before the bankruptcy proceeding commenced with respect to employer the obligation of employer under sec_4980b is to make available to the qualified beneficiaries in connection with the employer’s bankruptcy the same coverage it makes available to similarly situated beneficiaries who have not experienced a qualifying_event coverage under the plan does not satisfy this requirement coverage that does not satisfy the requirements of sec_4980b can nevertheless be considered coverage provided pursuant to sec_4980b if the coverage is made available in settlement of an obligation to make cobra_continuation_coverage available under the facts described coverage made available under the plan to those individuals who are qualified beneficiaries in connection with employer’s bankruptcy is being made available at least in part in settlement of whatever obligations employer may have had under the cobra_continuation_coverage requirements by changing the terms under which retiree coverage would be made available because the bankruptcy proceeding is a qualifying_event and employer is obligated under sec_4980b to make continuation_coverage available to qualified beneficiaries the coverage made available under the plan to qualified beneficiaries in connection with employer’s bankruptcy is in settlement of an obligation to make cobra_continuation_coverage available in general it is inconsistent with the policies reflected in the rules of sec_4980b to allow an effective waiver of an individual’s future rights as a potential qualified_beneficiary before a qualifying_event for that individual has occurred if such a waiver could be effective a plan could avoid any cobra_continuation_coverage obligation merely by requiring all enrolling participants to waive all cobra_continuation_coverage rights as a condition of enrollment the regulations acknowledge the right of a qualified_beneficiary to waive the right to cobra_continuation_coverage once a qualifying_event has occurred and the right to revoke that waiver before the end of the election_period although the regulations do not acknowledge the possibility of a waiver before the right to elect cobra_continuation_coverage arises we believe that in limited circumstances such a waiver can be effective if a waiver is entered into shortly before and in anticipation of a qualifying_event with the waiving party being fully informed of the right to cobra_continuation_coverage in connection with the anticipated qualifying plr-140881-09 event then the waiver is not contrary to the policies reflected in sec_4980b in these limited circumstances in which an anticipatory waiver of cobra_continuation_coverage is not contrary to public policy the provisions in the regulations allowing revocation of the waiver until the end of the election_period apply thus although an individual may effectively waive some or all of the individual’s cobra_continuation_coverage rights shortly before the occurrence of the qualifying_event that gives rise to those rights under the code provisions and regulations relating to cobra_continuation_coverage the individual may revoke that waiver at any time before the end of the cobra election_period however the effect of other laws such as law under title of the united_states_code may affect the individual’s right under the code to revoke the waiver in the facts described union a and union b negotiated the terms of the plan with employer after the bankruptcy proceeding commenced but before it had resulted in a loss of health coverage for the retirees and thus before a qualifying_event had occurred the terms of the plan because the coverage is not the same as that provided to similarly situated noncobra beneficiaries do not satisfy the requirements for cobra_continuation_coverage the agreement by union a and union b to accept the plan in lieu of the coverage required under sec_4980b was an effective waiver of the retirees’ cobra_continuation_coverage rights the code and the regulations alone would not prevent an individual subject_to the agreement negotiated by union a and union b from revoking that waiver at any time before the end of the cobra election_period however applicable law under title of the united_states_code may prevent such a revocation from taking effect coverage provided pursuant to the requirements of sec_4980b is coverage provided under a cobra_continuation_provision within the meaning of sec_9832 even if the coverage does not satisfy the requirements of sec_4980b such coverage is also qualified_health_insurance within the meaning of sec_35 accordingly based on the information presented and representations made we rule as follows coverage under the plan while not satisfying the requirements of sec_4980b is qualified_health_insurance for purposes of sec_35 with respect to those individuals to whom employer had the obligation to make cobra_continuation_coverage available under sec_4980b in connection with employer’s bankruptcy management of the veba trust by the board_of trustees which is independent of employer or any other entity will not affect the status of the health coverage as qualified_health_insurance under sec_35 election of the health coverage in advance of the applicable cobra continuation period will not affect the health coverage’s status as qualified_health_insurance under sec_35 plr-140881-09 except as specifically ruled no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed about how the employee_retirement_income_security_act_of_1974 applies to the facts described in this letter further no opinion is expressed concerning the tax-exempt status of the veba this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker branch chief health and welfare office of division counsel associate chief_counsel tax exempt government entities
